18 Ill. App. 2d 547 (1958)
152 N.E.2d 626
Solem Machine Company, Appellee,
v.
Georgia Lumber & Veneer Company, Appellant.
Gen. No. 11,169.
Illinois Appellate Court  Second District, First Division.
September 8, 1958.
Released for publication September 25, 1958.
Collis M. Hennelly, and Epton, Scott, McCarthy & Epton (Saul A. Epton, Alfred S. Druth, and Collis M. Hennelly, of counsel) for appellant.
Welsh and Welsh (R.T. Welsh, and John T. Holmstrom, Jr., of counsel) for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SPIVEY.
Reversed and remanded.
Not to be published in full.